Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest the vehicle door latch as claimed in independent claims 5 and 10. The Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding Claim 5, the closest prior art of record, Cavallucci GB 2433768 A, teaches a vehicle door latch having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a vehicle door latch with the outer and inner lock mechanisms remaining locked or unlocked after the ratchet restraint is moved from the blocked position to the release position.
Regarding Claim 10, the closest prior arts of record, the combination of Cavallucci GB 2433768 A and Amano JP 2000064685 A, teaches a vehicle door latch having much of the claimed structure but fails to teach each and every limitation of the claims. Specifically the prior art fails to teach a vehicle door latch with the base lever including a pair of arm portions that form a bifurcating portion, wherein the bifurcating portion supports the connecting shaft and receives one end or the pawl lever, and a gap is formed between the pawl lever and the pair of arm portions, the gap allowing the pawl lever to rotate relative to the base lever. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675